DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of November 19, 2021, to the non-final action mailed November 19, 2021, has been entered. Claim 1 has been amended, claims 2, 7,  10, 13, 18, 19, 21, 23-34, 37-40, 43, 45 46, 48-50, 52, 55-58, 66-68,  and 71-73 have been cancelled, and no claims have been newly added.  Accordingly, claims 1, 3-6, 8, 9, 9, 11, 12, 14-17, 20, 22, 35, 36, 41, 42, 44, 47, 51, 53, 54, 59-65, 69,  70, and 74 are pending and under instant consideration..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 3-6, 8-9, 11, 12, 14-17, 20, 22, 35, 36, 44, 69, 70, and 74 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination of Datta et al. (Pub. No.: US 2012/0239161; Pub. Date: Sep. 20, 2012) as evidenced by Leffell (The Basics; Chapter 18, page 192 paragraphs 1and 2, 2000) for reasons of record.
The claims recite a tissue    repair    laminate    comprising: (a)    two or more biodegradable polyurethane foam layers; and (b)    one or more thermoplastic polyurethane structural layers; wherein the one or more polyurethane structural layers  each have a thickness in the range of from about 50 um to about 500 um and are positioned between said foam layers; wherein said foam layers comprise a pore structure configured for cellular infiltration; and wherein said tissue repair laminate shrinks due to the formation of tissue less than 20% in any one surface area after 10 days under in vivo conditions.



 “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).




Regarding claim 4, Datta discloses forming a polyurethane foam from liquid components, curing, and crosslinking the polymer[0156] as such it is thermoset.
Regarding claim 6 and 8, Datta discloses wherein the elastomeric matrix can be readily fabricated in to any desired size including 0.5mm to 100 mm and the reinforcing 
element from 0.03 to about 1.00  mm ([0124], [0128], [0335] and [0336]).

	Regarding claim 9, Datta discloses wherein the pore size is at least about 50 µm, at least about 100 µm, and greater than 250µm [0114].

	Regarding claims 11 and 12, Datta discloses wherein the degradation time of the device when implanted can be adjusted from a period of a few weeks, to a few months or even a few years [0074].  Accordingly the instantly claimed degradation range over a period of a year would have been prima facie obvious to one of ordinary skill in the art as a matter of combining prior art elements according to known methods in order to yield predictable results of a desired degradation time period.  

	Regarding claim 14, Datta discloses wherein the tensile strength is about 7000 kg/m2 -[0147]. 



	Regarding claim 22, Datta discloses wherein the polyol has an initiator such as a diol and a lactic acid ([0159] and [0166]).

	Regarding claim 35, Datta discloses wherein the non-biodegradable  polyol is a polyether polyol ([0161] and [0245]).

	Regarding claim 36, Datta discloses wherein polyether polyols comprising  ethylene oxide and propylene oxide [0166], wherein the polyols are crosslinked with glycerol ([0011] and [0022]), this combination would read on glycerol ethoxylate, glycerol propoxylate and glycerol ethoxylate-co-propoxyate.

	Regarding claim 44, Datta discloses wherein the structural layer is oriented  [0327].

	Regarding claims 69 and 70, Datta discloses the derive comprising one or more apertures extending through the foam and structural layers (Figures 1-3).

	Regarding claim 74, Datta discloses implanting the device into a human patient for healing, repair or regeneration of damaged or defective tissue without being harmful to the host [0008].
prima facie obvious to one of ordinary skill in the art at the time of filing to combine a cross-linked biodegradable polyurethane matrix having void foam phase and least one functional element that is a reinforcing element in the form of a biodegradable  film or fiber designed to enhance the mechanical load bearing functions such as strength, stiffness, which is incorporated into the elastomeric matrix by sandwiching the reinforcement element between the elastomeric matrices and including a thermoplastic polyurethane adhesive element with the reinforcement element ([0080] and [0323] - [0327]) for a device for implantation as disclosed by Datta, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Datta had already discloses a biological implant comprising a polyurethane foam matrix with a supporting polyurethane sandwiched within the foam.   It would have only required routine experimentation to modify the composition of Datta for a cosmetic comprising a biological implant comprising a polyurethane foam matrix with a supporting polyurethane sandwiched within the foam as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

	

	Claims 41, 42, 47, 51, 53, 54, and 59-65 remain rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (Pub. No.: US 2012/0239161; Pub. Date: Sep. 20,  as applied to claim 1 above, and further in view of Moore et al. (Pub. No.: US 2009/0099600; Pub. Date: Apr. 16, 2009) for reasons of record.
	Regarding claims 41, 42, and 63 Datta discloses a biological implant that is at least partially degradable (abstract) comprising a cross-linked biodegradable polyurethane matrix having void foam phase and least one functional element that is a reinforcing element in the form of a biodegradable  film or fiber designed to enhance the mechanical load bearing functions such as strength, stiffness, which is incorporated into the elastomeric matrix by sandwiching the reinforcement element between the elastomeric matrices and including a thermoplastic polyurethane adhesive element with the reinforcement element ([0080] and [0323] - [0327]), as fully set forth above.  But Datta does not disclose wherein the polyurethane reinforcement functional element comprises one or more polyols, one or more isocyanates, and one or more chain extenders.
	However, in the same field of endeavor of medical implants comprising polyurethane that provides strength  to an implant (abstract and [0002], Moore discloses wherein the polyurethane comprise a polyol, a chain extender and diisocyanate [0062]; wherein the chain extender comprises formulas (Ia) and (Ib) 


    PNG
    media_image1.png
    124
    275
    media_image1.png
    Greyscale

R1, R2 and R3 are independently selected from optionally substituted C1-20 alkylene and optionally substituted C2-20 alkenylene [0059], wherein the diisocyanates includes aliphatic diisocyanates [0042] and the polyols are aliphatic [0047].

	Regarding claims 47 and 51, Moore discloses wherein the molecular weight of the polyol is between 350 to 3000 Da [0048], the molecular weight of the chain extender is less than 350 Da [0055], and the diisocyannates comprise include 1. 1,6-hexamethylene diisocyanate 2. trans-cyclohexane diisocyanate 3. 1,4-butanediisocyanate 4. 1,2-ethanediisocyanate 5. 1,3-propanediisocyanate 6. para-tetramethyl xylene diisocyanate 7. 4,4'-methylene diphenyldiisocyanate 8. 1,4-naphthalene diisocyanate 9. para-phenylene diisocyanate 10. 4,4'-methylene-bis(cyclohexyl isocyanate) 11. meta-tetramethyl xylenediisocyanate 12. cis-cyclohexanediisocyanate [0042].  Accordingly the molecular weight would be in the instantly claimed range of less or equal to 200,000 Da.

	Regarding claims 53 and 54, Moore discloses wherein the polyol can be prepared from a hydroxyl acid such as glycolic acid 1,4-butanediol [0049], caprolactone, lactic acid, and ethylene glycol [0051].
	Regarding claim 59, Moore discloses wherein the aliphatic polyol chain extenders  are ethylene glycol, diethylene glycol, tetraethylene glycol, 1,3-propane diol, 1,4-butane diol, 1,6-hexanediol, 1,7-heptanediol, 1,8-octanediol, 1,9-nonanediol, 1,10-decanediol [0056].

	Regarding claims 60 and 61, Moore discloses wherein the chain extenders are ethylene glycol, diethylene glycol, tetraethylene glycol, 1,3-propane diol, 1,4-butane diol, 1,6-hexanediol, 1,7-heptanediol, 1,8-octanediol, 1,9-nonanediol, 1,10-decanediol [0055].


	Regarding claim 64, Moore discloses wherein the chain extender of formulas (Ia) and (Ib) comprise hydroxy-acetic acid 3-hydroxy-propyl ester, 6-hydroxy-hexanoic acid 2-hydroxyethyl ester, 6-hydroxy-hexanoic acid 4-hydroxybutyl ester, ethylene glycol succinic acid diester diol, or ethylene glycol fumaric acid diester diol ([0060] and [0061]).

Regarding claim 65, Moore discloses wherein the polyurethane comprises hard and soft segments wherein the hard segment is 40 to 100% by weight ([0053], [0058], and [0068]).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Datta et al. and Moore et al. to include a polyurethane comprise a polyol, a chain extender and diisocyanate [0062]; wherein the chain extender comprises formulas (Ia) and (Ib) 


    PNG
    media_image1.png
    124
    275
    media_image1.png
    Greyscale

R1, R2 and R3 are independently selected from optionally substituted C1-20 alkylene and optionally substituted C2-20 alkenylene [0059] as disclosed by Moore into a biological implant that is at least partially degradable (abstract) comprising a cross-linked biodegradable polyurethane matrix having void foam phase and least one functional 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection they are addressed as follows: 
	Applicant traverses the 103 rejection arguing that the claim has been amended to clarify that the tissue repair laminitis shrinks due to the formation of tissue less than 20% in any one surface area after 10 days under in vivo conditions.  Datta is directed to devices which are compressed and can expand back towards their original configuration once 

	Applicant’s argument has been fully considered, but not found persuasive.  First, it must be pointed out that the claim is not limited to the repair laminate shrinkage after an extended period of time rather the claim recites after 10 days, which reads on 11 or more.    Additionally as Applicant pointed out shrinkage of mesh occurs due to the formation of scar tissue around the mesh.  As the claim incudes 11 days of in vivo condition it is unclear how much scar tissue can form in such a short amount of time to exert pressure around the mesh to cause any shrinkage.   In fact Leffell (The Basics; Chapter 18, page 192 paragraphs 1and 2, 2000) discloses that the cells which are responsible for building bundles of new collagen to form the scar take about a week divide and prepare for production of the release of bundles of collagen and that it takes a few weeks for a scar to form and continues to harden for months.  As the device of Datta recovers at least 90% of the size of the relaxed configuration, and does not degrade in the body over several years, and Applicant has not shown that scar tissue is prevalent to cause significant compression forces in a period right after 10 days especially in light of how long it takes a scar to form, it would be expected that the device of Datta would shrink due to formation of tissue less than 20% in any one surface area after 10 days under in vivo conditions.



	Applicant’s argument has been fully considered, but not found persuasive.  Para [0063] as cited by the action clearly do not limit the reinforcement layer to a plurality of fibers.  Rather para [0063] of Datta  states that the functional reinforcing element can be fiber, which is not limited to a plurality of fibers as Applicant has argued.  Furthermore, the  reinforcing element in the form of a biodegradable  film or fiber is contained in the elastomeric matrix [0063] wherein the elastomeric matrix can be readily fabricated in to any desired size including 0.5mm to 100 mm [0128], and wherein the diameter of a reinforcing element 0.03 mm to about .50 mm [0036].  Finally, Datta discloses wherein the structural materials found in the elastomeric matrix includes  thermoplastic polyurethane adhesive element with the reinforcement element ([0080]).  Datta clearly teaches additional embodiments with respect to multiple fibers and different fibers and shapes of the material as presented in the various paragraphs Applicant has argued.  But 

	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617